                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARNA PAINTSIL ANNING,                             Case No. 19-cv-01686-KAW
                                   8                    Plaintiff,
                                                                                            ORDER DENYING MOTION TO
                                   9             v.                                         DISMISS
                                  10     CAPITAL ONE AUTO FINANCE,                          Re: Dkt. No. 36
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Marna Paintsil Anning filed the instant case against Defendant Capital One Auto
                                  14   Finance, asserting violations of the Fair Credit Reporting Act (“FCRA”). (See Second Amend.
                                  15   Compl. (“SAC”), Dkt. No. 35.) On September 12, 2019, Defendant filed the instant motion to
                                  16   dismiss. (Def.’s Mot. to Dismiss, Dkt. No. 36.)
                                  17          The Court deems this matter suitable for disposition without a hearing pursuant to Civil
                                  18   Local Rule 7-1(b). Upon consideration of the parties’ arguments and the applicable legal
                                  19   authority, and for the reasons set forth below, the Court DENIES Defendant’s motion to dismiss.
                                  20                                          I.   BACKGROUND
                                  21          Plaintiff alleges that on July 6, 2014, Plaintiff purchased a vehicle, obtaining financing
                                  22   from Defendant. (SAC ¶ 6.) Plaintiff’s payments were due on the 20th of each month, with a 10-
                                  23   day grace period. (SAC ¶¶ 6-7.) After Defendant changed Plaintiff’s due date to the 27th of each
                                  24   month, Plaintiff asked Defendant to change her due date to the 1st of each month; Defendant
                                  25   agreed to make the change but failed to do so. (SAC ¶¶ 8-9.)
                                  26          In May 2015, Plaintiff became unemployed and made several late payments, falling behind
                                  27   on her payment schedule by thirty days. (SAC ¶ 11.) In September 2015, Defendant received a
                                  28   credit against Plaintiff’s account due to a refund from the dealer. Although the credit exceeded
                                   1   two months’ payments, Defendant continued to hold Plaintiff’s account in delinquent status.

                                   2   (SAC ¶ 11.) In October 2015, Plaintiff brought her account to current status, but Defendant

                                   3   continued to report Plaintiff as past due to the credit bureaus. (SAC ¶ 11.)

                                   4          In January 2016, Plaintiff called Defendant to dispute her account status. (SAC ¶ 12.)

                                   5   Defendant offered Plaintiff a payment plan where she could skip that month’s payment but

                                   6   accelerate one payment to the following month, such that Plaintiff would no longer incur late

                                   7   payment penalties. In February 2016, Plaintiff made a partial accelerated payment, but was unable

                                   8   to make the remainder of the payment. Plaintiff continued to make regular payments, but

                                   9   discovered in April 2016 that Defendant was reporting her 90 days past due. (SAC ¶ 12.)

                                  10          In May 2016, Plaintiff contacted Defendant for an accounting of her past payments. (SAC

                                  11   ¶ 13.) She also disputed her payment record in light of the dealer credit. Defendant, however,

                                  12   failed to credit the dealership payments. (SAC ¶ 13.) Defendant also continued to maintain the
Northern District of California
 United States District Court




                                  13   accelerated payment on Plaintiff’s statements. (SAC ¶ 15.) Between September and October

                                  14   2016, Plaintiff made several complaints to Experian regarding Defendant’s reporting of her

                                  15   account payment history. (SAC ¶ 14.)

                                  16          In November 2016, Plaintiff paid all sums due, including the accelerated payment, and

                                  17   continued to make timely payments until November 2018. (SAC ¶¶ 15-16.) In July 2018,

                                  18   however, Plaintiff was denied a line of credit because Defendant had reported her note to be in

                                  19   arrears past sixty days, even though her account was current. (SAC ¶ 16.)

                                  20          In November 2018, Plaintiff missed a payment, but made a double payment in December

                                  21   2018. (SAC ¶ 17.) Defendant, however, marked her December 2018 payment late starting in

                                  22   February 2019. (SAC ¶ 17.) In February 2019, Plaintiff received a notification that her credit

                                  23   score had dropped eighty points. (SAC ¶ 18.) That same month, she contacted Defendant to

                                  24   dispute the accuracy of the information reported, and requested that Defendant conduct an internal

                                  25   investigation to correct the “late” status of her December payment. (SAC ¶ 19.) Defendant

                                  26   declined to make any corrections. (SAC ¶ 19.) In March 2019, Plaintiff made additional

                                  27   complaints to Experian regarding her disputes with Defendant’s reporting of Plaintiff’s account

                                  28   payment history. (SAC ¶ 21.)
                                                                                         2
                                   1           In February 2019, Plaintiff filed the instant case in small claims court. (See Not. of

                                   2   Removal, Dkt. No. 1.) Defendant removed the case to federal court, and moved for dismissal.

                                   3   (See Dkt. No. 9.) The Court granted Defendant’s motion to dismiss, after Plaintiff conceded her

                                   4   initial complaint was inadequate. (May 15, 2019 Ord. at 1-2, Dkt. No. 19.) The Court gave

                                   5   Plaintiff leave to file an amended complaint.

                                   6           On June 7, 2019, Plaintiff filed her first amended complaint. Defendant then moved for

                                   7   dismissal. (Dkt. No. 22.) On July 31, 2019, the Court granted Defendant’s motion, but only on

                                   8   the ground that Plaintiff did not allege she had initiated a dispute with a CRA. (July 31, 2019 Ord.

                                   9   at 4, Dkt. No. 30.) Because Plaintiff stated in her opposition that she had made complaints to

                                  10   Experian in September and October 2016, as well as in March 2019, the Court found amendment

                                  11   was not futile. (Id.) The Court rejected Defendant’s arguments that Plaintiff had failed to allege

                                  12   that Defendant furnished any inaccurate information, and that Plaintiff had failed to allege that
Northern District of California
 United States District Court




                                  13   Defendant did not conduct a reasonable investigation. (Id. at 5-6.)

                                  14           On August 29, 2019, Plaintiff filed her second amended complaint. Defendant again

                                  15   moved for dismissal. On September 30, 2019, Plaintiff filed her opposition. (Pl.’s Opp’n, Dkt.

                                  16   No. 40.) On October 7, 2019, Defendant filed its reply. (Def.’s Reply, Dkt. No. 43.)

                                  17                                        II.    LEGAL STANDARD
                                  18           Under Federal Rule of Civil Procedure 12(b)(6), a party may file a motion to dismiss based

                                  19   on the failure to state a claim upon which relief may be granted. A motion to dismiss under Rule

                                  20   12(b)(6) tests the legal sufficiency of the claims asserted in the complaint. Navarro v. Block, 250

                                  21   F.3d 729, 732 (9th Cir. 2001).

                                  22           In considering such a motion, a court must “accept as true all of the factual allegations

                                  23   contained in the complaint,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (citation

                                  24   omitted), and may dismiss the case or a claim “only where there is no cognizable legal theory” or

                                  25   there is an absence of “sufficient factual matter to state a facially plausible claim to relief.”

                                  26   Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d 1035, 1041 (9th Cir. 2010) (citing

                                  27   Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009); Navarro, 250 F.3d at 732) (internal quotation

                                  28   marks omitted).
                                                                                           3
                                   1           A claim is plausible on its face when a plaintiff “pleads factual content that allows the

                                   2   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

                                   3   Iqbal, 556 U.S. at 678 (citation omitted). In other words, the facts alleged must demonstrate

                                   4   “more than labels and conclusions, and a formulaic recitation of the elements of a cause of action

                                   5   will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

                                   6           “Threadbare recitals of the elements of a cause of action” and “conclusory statements” are

                                   7   inadequate. Iqbal, 556 U.S. at 678; see also Epstein v. Wash. Energy Co., 83 F.3d 1136, 1140 (9th

                                   8   Cir. 1996) (“[C]onclusory allegations of law and unwarranted inferences are insufficient to defeat

                                   9   a motion to dismiss for failure to state a claim.”). “The plausibility standard is not akin to a

                                  10   probability requirement, but it asks for more than a sheer possibility that a defendant has acted

                                  11   unlawfully . . . . When a complaint pleads facts that are merely consistent with a defendant's

                                  12   liability, it stops short of the line between possibility and plausibility of entitlement to relief.”
Northern District of California
 United States District Court




                                  13   Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557) (internal citations omitted).

                                  14           If the court grants a motion to dismiss, it should grant leave to amend even if no request to

                                  15   amend is made “unless it determines that the pleading could not possibly be cured by the

                                  16   allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (citations omitted).

                                  17                                            III.    DISCUSSION
                                  18           15 U.S.C. § 1681s-2 “sets forth responsibilities of furnishers of information to consumer

                                  19   reporting agencies, delineating two categories of responsibilities.” Gorman v. Wolpoff &

                                  20   Abramson, LLP, 584 F.3d 1147, 1154 (9th Cir. 2009) (internal quotation and modification

                                  21   omitted). “Subsection (a) details the duty to provide accurate information,” but contains no

                                  22   private right of action. Id. Under subsection (b), however, a person has standing to pursue a claim

                                  23   because this section imposes additional obligations (such as a duty of investigation) on credit

                                  24   information furnishers, only after they have been notified by a consumer reporting agency

                                  25   (“CRA”) that the consumer disputes the accuracy of the credit information furnished. Id. To

                                  26   allege a violation for failure to conduct a reasonable investigation, a plaintiff must generally

                                  27   allege: “(1) the furnisher provided inaccurate information to a CRA; (2) a CRA notified the

                                  28   furnisher of the dispute; and (3) the furnisher failed to conduct a reasonable investigation into the
                                                                                           4
                                   1   accuracy of the disputed information.” Finley v. Capital One, 16-cv-1392-YGR, 2017 WL

                                   2   2903141, at *2 (N.D. Cal. July 7, 2017) (citing Gorman, 584 F.3d at 1154-61).

                                   3          Defendant argues that Plaintiff’s complaint fails because she does not allege that

                                   4   Defendant failed to conduct a reasonable investigation in response to any particular dispute.

                                   5   (Def.’s Mot. to Dismiss at 8.) Specifically, Defendant contends Plaintiff does not specify the

                                   6   inaccuracies she reported to the CRA, nor does she allege that Defendant’s investigation was

                                   7   unreasonable.

                                   8          The Court disagrees. In the July 31, 2019 order, the Court already rejected Defendant’s

                                   9   argument that Plaintiff had failed to allege that Defendant did not conduct a reasonable

                                  10   investigation. (July 31, 2019 Ord. at 5-6.) The Court explained:

                                  11                   Here, Plaintiff has provided specific details of the alleged
                                                       inaccuracies, and stated that Defendant continued to report
                                  12                   inaccurate information even after Plaintiff disputed the accuracy of
Northern District of California
 United States District Court




                                                       the information being reported and requested that Defendant
                                  13                   conduct an investigation. (See FAC ¶¶ 12-13, 18.) At the pleading
                                                       stage, and given Plaintiff’s pro se status, the Court finds this
                                  14                   sufficient to allege the lack of a reasonable investigation. This is
                                                       particularly the case where, without the benefit of discovery,
                                  15                   Plaintiff is unable to get further information about what Defendant
                                                       specifically did in the investigation.
                                  16

                                  17   (Id. at 6; see also Fischer v. SunTrust Mortgage Inc., No. CV-15-2075-PHX-JJT, 2016 WL

                                  18   2746978, at *4 (D. Ariz. May 10, 2016).)

                                  19          The same analysis applies here. With respect to the September and October 2016

                                  20   complaints to Experian, Plaintiff has described with specificity the various disputes in the

                                  21   preceding paragraphs. (SAC ¶¶ 11-14.) While Plaintiff may not specifically state that Plaintiff

                                  22   complained about those disputes to Experian, it is certainly reasonable to assume Plaintiff is

                                  23   referring to the disputes she already described, especially when construing the pleadings liberally

                                  24   (as the Court must, given Plaintiff’s pro se status). See Hebbe v. Piler, 627 F.3d 338, 342 (9th Cir.

                                  25   2010). Plaintiff also states that even after she complained, Defendant continued to report the

                                  26   allegedly inaccurate information. (SAC ¶15.) Thus, Plaintiff has sufficiently stated a FCRA

                                  27

                                  28
                                                                                         5
                                   1   claim.1

                                   2                                         IV.    CONCLUSION

                                   3             For the reasons stated above, the Court DENIES Defendant’s motion to dismiss.

                                   4             IT IS SO ORDERED.

                                   5   Dated: December 6, 2019
                                                                                            __________________________________
                                   6                                                        KANDIS A. WESTMORE
                                   7                                                        United States Magistrate Judge

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       1
                                  27     With respect to the February 2019 complaints, Defendant correctly notes that Plaintiff does not
                                       allege any facts to suggest the inaccurate information was still being reported. As Plaintiff has
                                  28   stated a claim with respect to the September and October 2016 disputes, the Court finds dismissal
                                       is not warranted.
                                                                                         6
